Case 3:19-cv-06025-BJR Document 106-8 Filed 03/29/21 Page 1 of 21




      Exhibit H
Case 3:19-cv-06025-BJR Document 106-8 Filed 03/29/21 Page 2 of 21




                       Actuarial Standard
                           of Practice
                             No. 24



                  Compliance with the
             NAIC Life Insurance Illustrations
                   Model Regulation


                         Revised Edition


                       Developed by the
            Task Force to Revise ASOP No. 24 of the
                    Life Committee of the
                  Actuarial Standards Board


                        Adopted by the
                   Actuarial Standards Board
                        December 2016


                          Doc. No. 184
       Case 3:19-cv-06025-BJR Document 106-8 Filed 03/29/21 Page 3 of 21

                                  ASOP No. 24—Doc. No. 184


                               TABLEOFCONTENTS


Transmittal Memorandum                                                               iv

                                 STANDARD OF PRACTICE

Section 1. Purpose, Scope, Cross References, and Effective Date                      1
       1.1     Purpose                                                               1
       1.2     Scope                                                                 1
       1.3     Cross References                                                      2
       1.4     Effective Date                                                        2

Section 2. Definitions                                                               2
       2.1     Actual Experience                                                     2
       2.2     Currently Payable Scale                                               2
       2.3     Disciplined Current Scale                                             2
       2.4     Experience Factor                                                     2
       2.5     Experience Factor Class                                               2
       2.6     Illustrated Scale                                                     2
       2.7     Illustration Actuary                                                  2
       2.8     Nonguaranteed Element                                                 2
       2.9     Nonguaranteed Element Framework                                       3

Section 3. Analysis of Issues and Recommended Practices                               3
       3.1    Regulatory Requirements                                                 3
       3.2    Appointment as Illustration Actuary                                     3
       3.3    Illustrated Scale Requirements                                          3
              3.3.1 Currently Payable Scale                                           3
              3.3.2 Disciplined Current Scale                                         3
              3.3.3 Interest Credited Rate                                            3
       3.4    Developing the Disciplined Current Scale                                3
              3.4.1 Assumptions Underlying the Disciplined Current Scale              3
              3.4.2 Relationship of Actual Experience to Disciplined Current Scale    7
       3.5    Requirements for Self-Support                                           7
       3.6    Requirements to Prevent Lapse-Supported Illustrations                   8
       3.7    Illustrations on Policies In Force One Year or More                     8
       3.8    Changes in Practice                                                     9
       3.9    Reliance on Data or Other Information Supplied by Others               10
       3.10 Documentation                                                            10

Section 4. Communications and Disclosures                                            10
       4.1    Certification                                                          10
       4.2    Notice of Error in Certification                                       11
       4.3    Disclosures                                                            11


                                                 ii
      Case 3:19-cv-06025-BJR Document 106-8 Filed 03/29/21 Page 4 of 21

                             ASOP No. 24—Doc. No. 184


                                   APPENDIXES
Appendix 1Background and Current Practices                               12
Appendix 2—Comments on the Exposure Draft and Responses                   14




                                          iii
        Case 3:19-cv-06025-BJR Document 106-8 Filed 03/29/21 Page 5 of 21

                                   ASOP No. 24—Doc. No. 184

                                                                                    December 2016

TO:            Members of Actuarial Organizations Governed by the Standards of Practice of the
               Actuarial Standards Board and Other Persons Interested in Compliance with the
               NAIC Life Insurance Illustrations Model Regulation

FROM:          Actuarial Standards Board (ASB)

SUBJ:          Actuarial Standard of Practice (ASOP) No. 24

This document contains the final version of a revision of ASOP No. 24, Compliance with the
NAIC Life Insurance Illustrations Model Regulation.

Background

The ASB adopted ASOP No. 24, Compliance with the NAIC Life Illustrations Model Regulation,
in 1995. Since the promulgation of the original standard, life insurance product innovation has
continued. In 2007, ASOP No. 24 was revised to be consistent with the current ASOP format and
to update and reflect current, appropriate actuarial practices with respect to illustrations prepared
in compliance with the Life Insurance Illustrations Model Regulation (Model). In 2015, the
National Association of Insurance Commissioners released Actuarial Guideline 49 (AG 49) to
clarify certain requirements of the Model related to policies with index-based interest credits and
further amended AG 49 in September 2016. The ASOP was revised to reflect the changes
effected through AG 49, to clarify certain guidance, and to be consistent with the current style and
format used for ASOPs.

Exposure Draft

An exposure draft of this revision was issued in July 2016 with a comment deadline of September
30, 2016. Five comment letters were received and considered in making changes that were
reflected in this final revised standard. For a summary of the issues contained in the exposure
draft comment letters and the responses, see appendix 2.

There were no significant changes from the exposure draft.

The ASB thanks everyone who took time to contribute comments and suggestions on the
exposure draft.

The ASB voted in December 2016 to adopt this standard.




                                                 iv
      Case 3:19-cv-06025-BJR Document 106-8 Filed 03/29/21 Page 6 of 21

                                ASOP No. 24—Doc. No. 184

                             Task Force to Revise ASOP No. 24

                                 David Y. Rogers, Chairperson
                     Jeremy A. Bill               Joseph N. Fick
                     Delmer F. Borah              Brian R. Lessing
                     Seth J. Detert               Michael L. Yanacheak
                     Gayle L. Donato


                                 Life Committee of the ASB

                               David Y. Rogers, Chairperson
                     David A. Brentlinger       Anthony J. Tokarz
                     James B. Milholland        Matthew J. Wininger
                     Henry W. Siegel            Candace J. Woods


                                  Actuarial Standards Board

                              Maryellen J. Coggins, Chairperson
                     Beth E. Fitzgerald          Barbara L. Snyder
                     Christopher S. Carlson      Kathleen A. Riley
                     Darrell D. Knapp            Frank Todisco
                     Cande J. Olsen              Ross A. Winkelman




 The Actuarial Standards Board (ASB) sets standards for appropriate actuarial practice in the
  United States through the development and promulgation of Actuarial Standards of Practice
  (ASOPs). These ASOPs describe the procedures an actuary should follow when performing
actuarial services and identify what the actuary should disclose when communicating the results
                                        of those services.




                                              v
      Case 3:19-cv-06025-BJR Document 106-8 Filed 03/29/21 Page 7 of 21

                                 ASOP No. 24—Doc. No. 184



                    ACTUARIAL STANDARD OF PRACTICE NO. 24


                              COMPLIANCE WITH THE
                       NAIC LIFE INSURANCE ILLUSTRATIONS
                               MODEL REGULATION


                                STANDARD OF PRACTICE


               Section 1. Purpose, Scope, Cross References, and Effective Date

1.1   Purpose—This actuarial standard of practice (ASOP) provides guidance to actuaries when
      performing professional services pursuant to applicable law based on the National
      Association of Insurance Commissioners (NAIC) Life Insurance Illustrations Model
      Regulation (Model) and related NAIC actuarial guidelines or when performing
      professional services with respect to illustrations represented to be in accordance with the
      Model.

1.2   Scope—This standard applies to actuaries when performing professional services to
      provide or support an actuarial certification pursuant to an applicable law based on the
      Model. The Model applies to illustrations, both for proposals and in-force policies, as
      described in the Model, for group and individual life insurance other than variable life
      insurance. The Model does not apply to individual and group annuity contracts, credit life
      insurance, and life insurance policies with no illustrated death benefits on any individual
      exceeding $10,000. NAIC Actuarial Guideline 49 (AG 49) is related to the Model and
      applies to certain life insurance policies that are subject to the Model and that provide
      interest credits linked to an external index or indices.

      This standard applies to actuaries when performing professional services with respect to
      illustrations in the absence of applicable regulations if the illustrations are to be
      represented as being in accordance with the Model.

      This standard does not apply to actuaries when performing professional services with
      respect to the determination of nonguaranteed elements payable. Determination of these
      items, as well as illustrations not included in the scope of this ASOP, are covered by
      ASOP No. 2, Nonguaranteed Charges or Benefits for Life Insurance Policies and Annuity
      Contracts, or ASOP No. 15, Dividends for Individual Participating Life Insurance,
      Annuities, and Disability Insurance.

      If the actuary departs from the guidance set forth in this standard in order to comply with
      applicable law (statutes, regulations, and other legally binding authority), or for any other
      reason the actuary deems appropriate, the actuary should refer to section 4.




                                                1
       Case 3:19-cv-06025-BJR Document 106-8 Filed 03/29/21 Page 8 of 21

                                   ASOP No. 24—Doc. No. 184

1.3    Cross References—When this standard refers to the provisions of other documents, the
       reference includes the referenced documents as they may be amended or restated in the
       future, and any successor to them, by whatever name called. If any amended or restated
       document differs materially from the originally referenced document, the actuary should
       consider the guidance in this standard to the extent it is applicable and appropriate.

1.4    Effective Date—This standard is effective for actuarial services performed on or after
       April 30, 2017.


                                       Section 2. Definitions

The terms below are defined for use in this actuarial standard of practice. Definitions 2.2, 2.3, 2.6,
2.7, and 2.8 are intended to conform to those in the Model.

2.1    Actual Experience—Historical results and trends in those results.

2.2    Currently Payable Scale—A scale of nonguaranteed elements in effect for a policy form
       as of the preparation date of the illustration or declared to become effective within the next
       95 days.

2.3    Disciplined Current Scale—A scale of nonguaranteed elements, certified annually by the
       illustration actuary, constituting a limit on illustrations currently being illustrated by an
       insurer that is reasonably based on actual recent historical experience and that satisfies the
       requirements set forth in the Model.

2.4    Experience Factor—A value or set of values that represents the actual experience of a
       policy form. Examples of experience factors include rates of mortality, expense,
       investment income, termination, and taxes.

2.5    Experience Factor Class—A group of policies for which nonguaranteed elements are
       determined by using common numerical values of a particular experience factor.

2.6    Illustrated Scale—A scale of nonguaranteed elements currently being illustrated that is
       not more favorable to the policyholder than the lesser of the disciplined current scale or
       the currently payable scale.

2.7    Illustration Actuary—An actuary who is appointed in accordance with the requirements
       set forth in the Model.

2.8    Nonguaranteed Element—Any element within an insurance policy that affects policy costs
       or values that is not guaranteed or not determined at issue. A nonguaranteed element
       may provide a more favorable value to the policyholder than that guaranteed at the time of
       issue of the policy. Examples of nonguaranteed elements include policy dividends,
       excess interest credits, mortality charges, expense charges, indeterminate premiums, and
       participation rates and maximum rates of return for indexed life insurance products.



                                                  2
      Case 3:19-cv-06025-BJR Document 106-8 Filed 03/29/21 Page 9 of 21

                                 ASOP No. 24—Doc. No. 184



2.9   Nonguaranteed Element Framework—The structure by which the insurer determines
      nonguaranteed elements. This includes the assignment of policies to experience factor
      classes, the method of allocating income and costs, and the structure of the formulas or
      other methods of using experience factors. For participating policies this would be the
      dividend framework defined in ASOP No. 15. For life policies within the scope of ASOP
      No. 2, the nonguaranteed element framework would include the concepts of policy
      class, determination policy, and anticipated experience factors.


                   Section 3. Analysis of Issues and Recommended Practices

3.1   Regulatory Requirements—The Model contains detailed instructions, technical
      requirements, and prohibitions regarding many aspects of illustrations. Actuaries
      providing professional services within the scope of this standard should be familiar with
      the Model, AG 49, any applicable state law based on the Model (including state
      variations), and this standard.

3.2   Appointment as Illustration Actuary—Before accepting an appointment as an illustration
      actuary, the actuary should determine that he or she meets the qualifications described in
      the Qualification Standards for Actuaries Issuing Statements of Actuarial Opinion in the
      United States. The appointment should be in writing and should describe the scope of the
      illustration actuary’s responsibilities and establish the effective date. Acceptance of or
      withdrawal from the position should also be in writing.

3.3   Illustrated Scale Requirements—The actuary should ensure that the illustrated scale
      meets the requirements imposed by the Model as follows.

      3.3.1   Currently Payable Scale—The illustrated scale must not be more favorable to the
              policyholder than the currently payable scale at any duration.

      3.3.2   Disciplined Current Scale—The illustrated scale must be no more favorable to the
              policyholder than the disciplined current scale at any duration.

      3.3.3   Interest Credited Rate—For policies with interest credits linked to an external
              index or indices, the interest credited rate for the illustrated scale for each indexed
              account shall be limited in accordance with AG 49.

3.4   Developing the Disciplined Current Scale—The actuary should consider the following
      when developing the disciplined current scale:

      3.4.1   Assumptions Underlying the Disciplined Current Scale—The actuary should use
              experience as analyzed within the insurer’s nonguaranteed element framework
              when setting experience factors underlying the disciplined current scale. To the
              extent actual experience is determinable, available, and credible, the actuary
              should use actual experience when setting experience factors underlying the



                                                 3
Case 3:19-cv-06025-BJR Document 106-8 Filed 03/29/21 Page 10 of 21

                        ASOP No. 24—Doc. No. 184

      disciplined current scale. When such suitable data are lacking, experience
      factors should be derived in a reasonable and appropriate manner from actual
      experience of other similar classes of business. Similar classes may be found
      within the same company, may be found in other companies, or may be from other
      sources, in that order of preference. When determining the extent to which actual
      experience is credible, the actuary should refer to ASOP No. 25, Credibility
      Procedures. As required by the Model, the experience factors underlying the
      disciplined current scale may not include any projected trends of improvement
      nor any assumed improvements in experience beyond the effective date of the
      illustrated scale, except as provided in section 3.8.

      The actuary should consider the following when setting assumptions:

      a.     Investment Return—The experience factor used for investment income
             (the investment return factor) underlying the disciplined current scale
             should be reasonably based on recent actual investment experience, net of
             default costs, of the assets supporting the policy block.

             If interest credits are linked to an external index or indices, then the
             investment return factor is sensitive to business or economic cycles. In such
             cases, the actuary should consider an appropriate time frame commensurate
             with such cycles and the characteristics of the underlying index or indices
             in determining recent actual experience. When determining the investment
             return factor for policies within the scope of AG 49, actuaries should
             comply with limitations imposed on the assumed earned interest rate
             underlying the disciplined current scale.

             The actuary should have a reasonable basis for allocating investment
             income to policies, whether using the portfolio, segmentation, investment
             generation, or any other method. The actuary should develop the
             investment return factors using the same method that is used to allocate
             investment income to policies. The investment return factors may be net of
             investment expenses or, alternatively, investment expenses may be treated
             separately as expenses.

             The actuary should use procedures that have a reasonable theoretical basis
             for determining the investment return factors. In determining the
             investment return factors, the actuary should reflect the insurer’s actual
             practice for nonguaranteed elements with respect to realized and
             unrealized capital gains and losses, investment hedges, policy loans, and
             other investment items.

      b.     Mortality—The actuary should base the mortality experience factors on
             the insurer’s mortality experience, if credible, adjusted for risk class. In
             setting mortality experience factors, the actuary should consider credible
             variations by age, gender, duration, marketing method, plan, size of policy,



                                       4
Case 3:19-cv-06025-BJR Document 106-8 Filed 03/29/21 Page 11 of 21

                       ASOP No. 24—Doc. No. 184

            policy provisions, risk class, and other items (or a combination thereof)
            consistent with the insurer’s structure of mortality experience factor
            classes. To the extent that the insurer’s actual experience is not
            sufficiently credible, the actuary should consider using other credible
            industry mortality experience, appropriately modified to reflect the
            insurer’s underwriting practices. If no credible industry mortality
            experience is available, the actuary should use professional judgment in
            modifying other sources of information (for example, general population
            mortality tables) in order to obtain the mortality assumption.

      c.    Persistency—The actuary should base the premium continuation and policy
            persistency rates on the insurer’s actual experience, if credible, for this or
            similar policy forms. The actuary should consider credible variations by
            age, gender, duration, marketing method, plan, size of policy, policy
            provisions, risk class, and other items (or a combination thereof) consistent
            with the insurer’s structure of persistency experience factor classes. To the
            extent that the insurer’s recent experience is not credible, the actuary
            should consider using other credible industry experience such as that from
            LIMRA, appropriately modified to reflect the actuary’s professional
            judgment regarding differences between the policy form and the basis for
            the industry experience.

      d.    Direct Sales Expenses—The actuary should reflect agent commissions,
            overrides, and other direct compensation determined by formula or
            incurred as a consequence of sales in a manner consistent with new
            business activities that generate the cost and are excluded from the expense
            factors given in sections (e)(1), (2), and (3) below.

      e.    All Other Expenses—As described in the Model, the actuary should
            consider whether the minimum expenses to be used in the calculation of the
            disciplined current scale for all policy forms during the certification year
            are based on sections (1), (2), or (3) below and are subject to the criteria
            that follow them:

            1.     Fully Allocated—Unit expenses reflecting total expenses recently
                   incurred by the insurer when applied to both in force or newly
                   issued policies are considered fully allocated. Some expenses are
                   direct in that they can be specifically related to a particular policy
                   form. Other expenses, such as general overhead costs, are indirect.
                   The actuary should charge direct expenses to the groups of policies
                   generating the related costs. Indirect expenses should be fully
                   allocated using reasonable principles of expense allocation.
                   Nonrecurring costs, such as systems development costs, may be
                   spread over a reasonable number of years (for example, system
                   lifetime) in determining the allocable expenses for a particular year.




                                      5
Case 3:19-cv-06025-BJR Document 106-8 Filed 03/29/21 Page 12 of 21

                       ASOP No. 24—Doc. No. 184

            2.     Marginally Allocated—Marginally allocated expenses are unit
                   expenses calculated in a manner similar to fully allocated unit
                   expenses except that indirect expenses, such as corporate overhead
                   and general advertising, are not allocated to the policy forms.

            3.     Generally Recognized Expense Table (GRET)—GRET unit
                   expenses are obtained from an industry expense study based on
                   fully allocated expenses representing a significant portion of
                   insurance companies and approved for use by the NAIC or by the
                   commissioner.

            If no GRET is approved and available, the Model requires the use of fully
            allocated expenses. If a GRET is approved and available, the Model allows
            the use of either a GRET or fully allocated expenses. The Model permits
            the use of marginally allocated expenses only to the extent that they
            generate aggregate expenses that are at least as large as those generated by
            a GRET.

            The actuary should make the comparison and choice of expense factor
            bases in the aggregate for all policy forms. The actuary should use the same
            unit expense basis for all policy forms tested. For example, the actuary
            should not use marginal expenses for one policy form and fully allocated
            expenses for another policy form. Once the actuary selects the unit expense
            basis, the actuary should use that basis for the entire certification year.
            When calculating unit expenses, the actuary should select average policy
            size and volume of sales assumptions that are appropriate for the policy
            form.

      f.    Taxes—The actuary should reflect all cash flows arising from applicable
            taxes. Income taxes should be recognized in accordance with their impact
            by duration in the development of the disciplined current scale. Non-
            income taxes that are classified as investment taxes may be treated as a
            deduction from the investment return or may be treated separately. Other
            categories of taxes, such as premium taxes or employment taxes, may be
            handled separately or included in the category of all other expenses, as
            outlined in section 3.4.1(e) above.

            Details of taxation vary widely, depending on the application of law and
            regulation in various jurisdictions. The actuary should consider the
            insurer’s actual practices for allocating taxes for nonguaranteed elements
            in determining the tax experience factor.

      g.    Changes in Methodology—When an insurer changes its methodology in
            determining nonguaranteed elements (for example, changing from
            portfolio rate methodology to a new money rate methodology or adding a
            new underwriting class), the actuary should appropriately modify



                                      6
      Case 3:19-cv-06025-BJR Document 106-8 Filed 03/29/21 Page 13 of 21

                                 ASOP No. 24—Doc. No. 184

                     assumptions underlying the disciplined current scale to reflect the new
                     methodology.

              h.     Other Lines of Business—If other lines of business are considered
                     investments of the illustrated block of business, the actuary should consider
                     whether cash flows originating in such lines are recognized in the
                     assumptions underlying the disciplined current scale. In deciding whether
                     and how to reflect these cash flows, the actuary should consider the time
                     horizon of the investment/investor relationship and the insurer’s actual
                     practice for reflecting these cash flows in determining nonguaranteed
                     elements.

      3.4.2   Relationship of Actual Experience to Disciplined Current Scale—The actuary
              should select assumptions underlying an insurer’s disciplined current scale that
              logically and reasonably relate to actual experience as reflected within the
              insurer’s nonguaranteed element framework. The actuary should reflect changes
              in experience once changes have been determined to be significant and ongoing.

              Actual experience may exhibit improvements from year to year. As required by
              the Model, such trends in improvement may not be assumed to continue into the
              future beyond the effective date of the disciplined current scale underlying the
              illustration.

              If trends indicate that significant and continuing deterioration in an experience
              factor has occurred or, in the actuary’s professional judgment, is likely to occur
              between the date of the experience study and the effective date of the disciplined
              current scale underlying the illustration, the actuary should recognize such
              deterioration in determining the assumptions to be used.

              When an insurer introduces a change in underwriting practice (for example, adding
              a new underwriting class) that is not expected to change the insured population, the
              actuary should divide the actual experience into the new underwriting classes in
              such a way that actual experience is reproduced in the aggregate.

3.5   Requirements for Self-Support—The Model requires every policy form illustrated by an
      insurer to be self-supporting according to the assumptions underlying the insurer’s
      disciplined current scale. This requirement applies to the illustration of policies in force
      for less than one year.

      The Model requires the following self-support test. At every illustrated point in time
      starting with the fifteenth policy anniversary (with the twentieth policy anniversary for
      second-or-later-to-die policies), the accumulated value of all policy cash flows, when
      using experience assumptions underlying the disciplined current scale, should be equal
      to or greater than the illustrated policyholder value, i.e., the cash surrender values and any
      other illustrated benefit amounts available at the policyholder’s election. When policies




                                                7
      Case 3:19-cv-06025-BJR Document 106-8 Filed 03/29/21 Page 14 of 21

                                 ASOP No. 24—Doc. No. 184

      expire according to their terms prior to 15 years (20 years for second-or-later-to-die
      policies), the illustrated scale should be self-supporting at the point of expiration.

      Each illustration reflects underwriting classification, as well as certain factors that are
      subject to policyholder choice. The underwriting classification includes factors such as
      age, gender, and risk class. Policyholder choices reflected in the preparation of an
      illustration include, but are not limited to, the size of policy, premium payment pattern,
      dividend option, coverage riders, and policy loans.

      When performing the self-support test for a policy form, the actuary may test the
      underwriting classification and policyholder choice factors in aggregate if, in the actuary’s
      professional judgment and subject to the limitations of AG 49, such combinations would
      be appropriate. If testing is done in the aggregate, the actuary should select assumptions
      for the distribution between underwriting classes and policyholder choices that are based
      on actual experience, if available, recognizing possible shifts in distribution toward any
      portions of the business that do not meet the self-support test in their own right.

      When performing the self-support test on policy forms with 1) interest credits linked to an
      external index or indices and 2) more than one available indexed account, actuaries must
      comply with the limitations on aggregation of indexed accounts imposed by AG 49, if
      applicable.

3.6   Requirements to Prevent Lapse-Supported Illustrations—The Model prohibits illustration
      of nonguaranteed elements in policies that are deemed to be lapse-supported and
      establishes a lapse-support test to demonstrate compliance with this requirement. The
      lapse-support test requires that the policy form in question be self-supporting under the
      same assumptions and with the same level of aggregation as described in section 3.5,
      changing only the persistency assumption. The modified persistency rate assumption will
      use the persistency rates underlying the disciplined current scale for the first five policy
      years and 100% policy persistency thereafter. In performing the lapse-support test for a
      policy form, the actuary should assume that benefits that are conditional only upon policy
      continuation will be provided to all policies in force at the end of year five and surviving
      to the date of such benefits. For policy forms that provide benefits that are conditional
      upon certain premium payment patterns, the actuary should consider whether all policies
      in force to the end of year five will qualify for such benefits.

      As stated in the Model, policy forms that can never develop nonforfeiture values, such as
      certain term coverages, are exempt from the lapse-support test. The Model requires that
      these policy forms pass the self-support requirement.

3.7   Illustrations on Policies In Force One Year or More—The illustration actuary is required
      to annually certify that the disciplined current scale, for both new business and in force
      illustrations, complies with the Model and this standard. The Model requires that the
      illustrated scale be no more favorable to the policyholder than the lesser of the currently
      payable scale and the disciplined current scale. The disciplined current scale, for a




                                                8
      Case 3:19-cv-06025-BJR Document 106-8 Filed 03/29/21 Page 15 of 21

                                 ASOP No. 24—Doc. No. 184

      policy in force one year or more, continues to be in compliance with the Model and this
      standard, if any of the following apply:

      a.     the currently payable scale has not been changed since the last certification and
             the illustration actuary determines that experience since the last certification does
             not warrant changes in the disciplined current scale that would make it sig-
             nificantly less favorable to the policyholder; or

      b.     the currently payable scale has been changed since the development of the
             disciplined current scale most recently certified only to the extent that changes
             are reasonably consistent with changes in experience assumptions underlying the
             disciplined current scale; or

      c.     the currently payable scale has been made less favorable to the policyholder
             since the last certification and the change is more than the change in the current
             experience would dictate.

      If none of the conditions in (a), (b), or (c) above is met, the illustration actuary should
      (1) review the experience factors underlying the disciplined current scale and revise as
      necessary, and (2) develop a new disciplined current scale for this policy form.

      In the context of in-force illustrations for policies receiving distributions of accumulated
      surplus or prior gains (including those resulting from the formation of a closed block), the
      actuary should consider including these distributions both in the disciplined current scale
      and in the illustrated scale, only to the extent that (1) such distributions are currently
      being paid to the policyholders by the insurer, and (2) the insurer has indicated its intent
      and ability to continue to do so for the foreseeable future. Such accumulated surplus or
      prior gains may be used in conducting the tests for self-support and lapse-support.

3.8   Changes in Practice—An insurer may introduce certain changes in the way it conducts its
      business, which may have significant positive or negative effects on future experience. If
      the action has already occurred, but not enough time has elapsed for it to be reflected in
      the insurer’s actual experience, it may nevertheless be reflected in the assumptions
      underlying the disciplined current scale. The actuary should consider recognizing any
      changes, such as the following, to the extent known to the actuary:

      a.     a change in underwriting standards, such as introducing preferred risk, guaranteed
             issue, or simplified underwriting;

      b.     a change in commission levels;

      c.     a reduction in staff;

      d.     a change in investment policies, such as changes in hedging activities and changes
             in asset class allocations; and




                                               9
        Case 3:19-cv-06025-BJR Document 106-8 Filed 03/29/21 Page 16 of 21

                                         ASOP No. 24—Doc. No. 184

         e.       new or revised reinsurance agreements.

         In order to be reflected in the disciplined current scale, such changes should have already
         been made and not simply be planned for in the future.

3.9      Reliance on Data or Other Information Supplied by Others—When relying on data or
         other information supplied by others, the actuary should refer to ASOP No. 23, Data
         Quality, for guidance.

3.10     Documentation—The documentation that supports the actuarial certification described in
         section 4.1 with respect to the construction of the disciplined current scale, maintained in
         conformance with ASOP No. 41, Actuarial Communications, should include the
         following:

         a.       description of, and rationale for, the investment income, mortality, persistency,
                  expense, tax, and other assumptions;

         b.       description of, and rationale for, any other calculation methods and assumptions
                  used to carry out the tests and demonstrations described herein; and

         c.       demonstration that the self-support and lapse-support tests have been met.


                                Section 4. Communications and Disclosures

4.1      Certification—The Model1 requires the illustration actuary to certify annually that the
         illustrated scale and the disciplined current scale are in compliance both with the
         requirements as set forth in the Model and with the requirements set forth in this ASOP.
         Certifications should also be made for newly introduced forms before a new policy form is
         illustrated.2

         The certification should disclose the following:

         a.       for business issued in the last five years and within the scope of the certification,
                  whether or not the currently payable scale has been reduced since the last
                  certification for reasons unrelated to experience changes;3

         b.       the choice of expense assumptions as discussed in section 3.4.1(e);4

         c.       any inconsistencies between the illustrated nonguaranteed elements for new
                  policies and similar in-force policies;5 and
1
  As stated in Model sections 11.B, C(5)-(6), and D(1)(a).
2
  As stated in Model section 11.D(1)(b).
3
  As stated in Model section 11.C(5).
4
  As stated in Model section 11.C(6).



                                                         10
       Case 3:19-cv-06025-BJR Document 106-8 Filed 03/29/21 Page 17 of 21

                                        ASOP No. 24—Doc. No. 184



        d.       any inconsistencies between the illustrated nonguaranteed elements for new and
                 in-force policies and the nonguaranteed element amounts actually paid, credited,
                 or charged to the same or similar forms.6

        As required by the Model,7 if an illustration actuary is unable to certify the illustrated
        scale for any policy form the insurer intends to use, the actuary should notify the board of
        directors of the insurer and the commissioner promptly of his or her inability to certify.

4.2     Notice of Error in Certification—As required by the Model,8 if an error in a previous
        certification is discovered, the illustration actuary (or successor illustration actuary)
        shall promptly notify the board of directors of the insurer and the commissioner.

        The certification should be considered in error if the certification would not have been
        issued or would have been materially altered had the error not been made. The
        certification should not be considered to be in error solely because of data that become
        available, or information concerning events that occurred, subsequent to the certification
        date.

4.3     Disclosures—The actuary should include the following, as applicable, in the certification:

        a.       the disclosure in ASOP No. 41, section 4.2, if any material assumption or method
                 was prescribed by applicable law (statutes, regulations, and other legally binding
                 authority);

        b.       the disclosure in ASOP No. 41, section 4.3, if the actuary states reliance on other
                 sources and thereby disclaims responsibility for any material assumption or
                 method selected by a party other than the actuary; and

        c.       the disclosure in ASOP No. 41, section 4.4, if, in the actuary’s professional
                 judgment, the actuary has otherwise deviated materially from the guidance of this
                 ASOP.




5
  As stated in Model section 11.C(5).
6
  See note 5 above.
7
  As stated in Model section 11.E.
8
  As stated in Model section 11.D(2).



                                                   11
      Case 3:19-cv-06025-BJR Document 106-8 Filed 03/29/21 Page 18 of 21

                                   ASOP No. 24—Doc. No. 184


                                            Appendix 1

                               Background and Current Practices


Note: This appendix is provided for informational purposes but is not part of the standard of
practice.


                                            Background

Sales illustrations have been of concern to regulators for over a century, going back at least to the
Armstrong Commission (1905-1906). Developments prior to 1995 involving insurance products,
illustration technology, and the volatility of financial markets led to heightened concern and to the
adoption of the NAIC Life Insurance Illustrations Model Regulation (Model).

Actuaries have been involved in the process of establishing scales of dividends and other
nonguaranteed elements to be illustrated by insurance companies for decades. Until the 1980s,
nonguaranteed elements were essentially synonymous with participating dividends, and the
sources of scales of illustrated dividends were tables prepared by the respective insurance
companies. Since that time, there has been a proliferation of policies with nonguaranteed elements
other than dividends. Improving technology has also made possible the development of software
that enables insurance agents to produce sales illustrations based on a variety of assumptions,
potentially with little or no direct involvement on the part of the insurer. The Model assigns major
responsibilities regarding compliance to an actuary who is appointed by the insurer.

Illustrations generally have three primary uses:

       1.      to show the buyer the mechanics of the policy, i.e., how a particular financial
               design or concept works, and how policy values or premium payments may change
               over time;

       2.      to compare the cost or performance of different policies; and

       3.      to show how the policy fits into the policyholder’s financial plan.

A sales illustration simply shows the performance of one particular scale of nonguaranteed
elements into the future. Actual nonguaranteed elements will almost certainly vary from those
illustrated. Different policies will experience different variances from illustrated values.


                                         Current Practices

Since the promulgation of the original standard in 1995, product innovation has continued as
pricing structures have been refined, secondary guarantees have been developed, an increasing
variety of equity-indexed and other indexed life insurance products have been developed, and



                                                   12
      Case 3:19-cv-06025-BJR Document 106-8 Filed 03/29/21 Page 19 of 21

                                   ASOP No. 24—Doc. No. 184

additional new underwriting classes have been added. Until the release of Actuarial Guideline 49
(AG 49), it had been common practice to illustrate these new products pursuant to the Model and
this standard as it existed. With the introduction of AG 49, illustrations of contracts providing
interest credits linked to an external index or indices will be subject to AG 49 and this updated
standard.

Varying degrees of flexibility are provided by insurers to their agents in customizing sales
illustrations, depending somewhat on whether the producers are brokers or career agents.
Generally, the tools that insurers provide allow flexibility with respect to column selection and
formats, variations on nonguaranteed elements, and different premium patterns. Along with this
flexibility may be the requirement that the buyer also be given a ledger illustration in an insurer-
approved format.




                                                 13
        Case 3:19-cv-06025-BJR Document 106-8 Filed 03/29/21 Page 20 of 21

                                         ASOP No. 24—Doc. No. 184


                                                   Appendix 2

                              Comments on Exposure Draft and Responses

The exposure draft of this revised ASOP, Compliance with the NAIC Life Insurance Illustrations
Model Regulation, was issued in June 2016 with a comment deadline of September 30, 2016. Five
comment letters were received, some of which were submitted on behalf of multiple
commentators, such as by firms or committees. For purposes of this appendix, the term
“commentator” may refer to more than one person associated with a particular comment letter.
The Task Force to Revise ASOP No. 24 carefully considered all comments received, reviewed the
exposure draft, and proposed changes. The Life Committee and the ASB reviewed the proposed
changes and made modifications where appropriate.

Summarized below are the significant issues and questions contained in the comment letters and
responses.

The term “reviewers” in appendix 2 includes the Task Force to Revise ASOP No. 24, the Life
Committee, and the ASB. Also, unless otherwise noted, the section numbers and titles used in
appendix 2 refer to those in the exposure draft.

                SECTION 3. ANALYSIS OF ISSUES AND RECOMMENDED PRACTICES
Section 3.4.1(c), Assumptions Underlying the Disciplined Current Scale
Comment              One commentator said that the Life Insurance Marketing and Research Association is now
                     LIMRA.

Response             The reviewers agree and made this change.
Section 3.4.2, Relationship of Actual Experience to Disciplined Current Scale
Comment              One commentator inquired if the removal of the word “promptly” reflected a change in
                     guidance relative to how quickly changes in experience should be reflected when determined
                     to be significant and ongoing.

Response            The reviewers believe that the guidance is substantially unchanged, and therefore made no
                    change.
Section 3.5, Requirements for Self-Support
Comment             One commentator noted that if more than one Benchmark Index Account is used for an
                    illustrated policy, under the latest adopted version of AG 49 each set of index accounts
                    corresponding to each Benchmark Index Account must independently pass the self-support
                    and lapse-support tests, whereas the exposure draft indicates that testing in the aggregate
                    would be permissible.

Response             The reviewers agree and modified this section to reflect the comment.




                                                         14
        Case 3:19-cv-06025-BJR Document 106-8 Filed 03/29/21 Page 21 of 21

                                         ASOP No. 24—Doc. No. 184

Section 3.6, Requirements to Prevent Lapse-Supported Illustrations
Comment One commentator recommended including a drafting note with respect to the wording change to ensure
             that practitioners understand that the change was made to clarify rather than to reflect a change in
             guidance.

Response    The reviewers believe that the wording changes clarify the guidance with respect to the lapse-support test
            and therefore made no change in response to this comment.
Comment     One commentator posed specific questions related to the application of the lapse-support test, one
            involving the use of experience beyond the fifth policy year when testing previously issued policy forms,
            and a second involving the impact of reinsurance on the lapse-support and self-support tests.

            The reviewers believe that the current language covers these issues at the appropriate level of detail and
Response    therefore made no change in response to this comment. This comment has been referred to the Academy’s
            Life Illustration Work Group for possible inclusion in a practice note.
Comment     One commentator suggested clarifying the application of the lapse-support test to flexible premium policy
            forms that are not funded to keep the policy in force for its full term.

Response     The reviewers believe that the current language covers these issues at the appropriate level of detail and
             therefore made no change in response to this comment. This comment has been referred to the Academy’s
             Life Illustration Work Group for possible inclusion in a practice note.
Section 3.8, Changes in Practice
Comment One commentator suggested changing section 3.8 to clarify how the last sentence is associated with the
             rest of that section.

Response    The reviewers agree and revised this section.




                                                            15
